Per Curiam
Respondent moves to dismiss the appeal on several grounds: That the appellants’ briefs were not served and filed within time; that the transcript was not certified and transmitted to this court within time, and that the cause was not docketed for the May session. It appears that the transcript, together with the briefs of appellants and respondent, was transmitted to the clerk *635of this court within time for assignment of the cause on the docket for the May session, but no docket fee accompanied the record, and, pursuant to the rules, the cause was not docketed for hearing. It was the duty of the appellants to transmit the docket fee. The court may, under the statute, dismiss the appeal, or direct compensation to the respondent for any delay which has been occasioned by the negligence of the appellant in the prosecution of an appeal. After the motion to dismiss was made, the docket fee was forwarded to the clerk and the cause entered on the calendar for hearing at the next session. We think it reasonable to impose a penalty of $50, which shall be paid to counsel for respondent within thirty days. If, therefore, the appellants shall pay the sum of $50 and file the receipt for such payment with the clerk of this court, within thirty days from the entry -of this' order, the motion to dismiss the cause is denied; but otherwise, granted.
Respondent further urges that an appeal does not lie from the order discharging the attachment issued in the cause because there has been a prior appeal from the order discharging the attachment, in which there was an adjudication upon the order. The case referred to is Griffith v. Maxwell, found in 19 Wash. 614 (54 Pac. 35). A reference to the decision there shows that the appeal from the order discharging the attachment was not determined. It was there observed:
“The only question we deem it proper to consider is the vacation of the judgment upon the motion for a new trial and the entering of judgment subsequently without a trial.”